     Case 3:20-cv-00601-LRH-WGC Document 13 Filed 04/09/21 Page 1 of 3


 1   LEVERTY & ASSOCIATES LAW CHTD.
     Patrick R. Leverty, Esq., NV Bar No. 8840
 2   William R. Ginn, Esq., NV Bar No. 6989
     832 Willow Street
 3   Reno, NV 89502
     Telephone: (775) 322-6636
 4   Attorneys for Plaintiff
     Rochelle M. Van der poel
 5

 6                              UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8   ROCHELLE M. VAN DER POEL,             )
                                           )
 9                     Plaintiff,          )
                                           )
10         vs.                             )                CASE NO. 3:20-cv-00601-LRH-WGC
                                           )
11   STANDARD INSURANCE COMPANY, et )
     al.                                   )                STIPULATION TO STAY
12                                         )                DISCOVERY
                       Defendants.         )
13   _____________________________________ )

14          WHEREAS, on August 28, 2020, Plaintiff Rochelle Van Der Poel (“Plaintiff”)

15   commenced this action against Defendant Standard Insurance Company (“Standard” and together

16   with Plaintiff, the “Parties”) claiming Standard breached the insurance contract, breached the

17   covenant of good faith and fair dealing and breached Nevada’s insurance laws when Standard

18   terminated Plaintiff’s long-term disability (“LTD”) benefits;

19          WHEREAS, on October 23, 2020, Standard filed a notice of removal to Federal Court

20   [Doc 1];

21          WHEREAS, on October 27, 2020, the Court entered an order on the parties’ stipulation

22   to extend time for Standard to file an answer to the complaint [Doc 5];

23          WHEREAS, on November 25, 2020, Standard filed an answer to the Complaint [Doc 8];

24          WHEREAS, on December 21, 2020, the Parties filed a Stipulated Discovery Plan &

25   Scheduling Order – Special Scheduling Review Requested [Doc 9];

26          WHEREAS, on December 22, 2020, the Court entered an Discovery Plan & Scheduling

27   Order [Doc 10;

28
                                                     1
     Case 3:20-cv-00601-LRH-WGC Document 13 Filed 04/09/21 Page 2 of 3


 1          WHEREAS, on January 6, 2021, the Parties provided their initial disclosures pursuant to

 2   Fed. R. Civ. Pro. 26;

 3          WHEREAS, on January 22, 2021, Plaintiff propounded written discovery on Standard in

 4   the form of requests for admissions, requests for production and interrogatories;

 5          WHEREAS, in mid-February, 2021, the Parties began settlement discussions;

 6          WHEREAS, the Parties remain in settlement discussions regarding the issues raised

 7   herein, as well as applicability of Group Policy Amendment No. 2 Disabilities Subject to Limited

 8   Pay Periods (“Limited Pay Period Provision”);

 9          WHEREAS, while the Parties remain in settlement discussions, the Parties agree the

10   Parties’ positions regarding the applicability or inapplicability of the Limited Pay Period

11   Provision and/or the exception thereto would be aided and/or benefitted by a medical review,

12   medical examinations and/or medical assistance;

13          WHEREAS, the Parties agree that staying this matter and adjourning the discovery

14   deadlines contained in the Scheduling Order is in their best interests and furthers the goal of

15   judicial economy.

16   ////

17   ////

18   ////

19   ////

20   ////

21   ////

22   ////

23   ////

24   ////

25   ////

26   ////

27   ////

28
                                                      2
     Case 3:20-cv-00601-LRH-WGC Document 13 Filed 04/09/21 Page 3 of 3


 1                                            STIPULATION
 2        The Parties agree and stipulate to stay discovery in this litigation until Thursday, July 8,
 3   2021, to ascertain the applicability or inapplicability of the Limited Pay Period Endorsement
 4   and/or the exception thereto and to continue settlement discussions.
 5        The Parties agree and stipulate that if the Parties cannot reach a settlement within the three
 6   (3) month stay, they will have a conference on Friday, July 9, 2021 at 10:00 am (pacific) to
 7   discuss new discovery deadlines. The Parties agree and stipulate that they will file a joint case
 8   management report containing new discovery deadlines no later than Friday, July 16, 2021.
 9          This is the first requested stay of discovery and the first requested extension of the
10   discovery deadlines.
11   DATED this 8th day of April, 2021.                    DATED this 8thday of April, 2021.
12   LEVERTY & ASSOCIATES LAW CHTD                         OGLETREE, DEAKINS, NASH, SMOAK
                                                           & STEWART, P.C.
13
      /S/ Patrick Leverty                                   /S/ Ann-Martha Andrews
14   Patrick R. Leverty, Esq.                              Ann-Martha Andrews, Esq.
     William R. Ginn, Esq.                                 Kristina N. Holmstrom, Esq.
15   832 Willow St.                                        Wells Fargo Tower, Suite 1500
     Reno, NV 89502                                        3800 Howard Hughes Parkway
16   Telephone: (775) 322-6636                             Las Vegas, NV 89169
     pat@levertylaw.com                                    Telephone: (702) 369-6800
17   bill@levertylaw.com                                   ann.andrews@ogletree.com
     Counsel for Plaintiff                                 kristina.holmstrom@ogletree.com
18                                                         Counsel for Defendant
19                                                ORDER
20          IT IS SO ORDERED.
21                                         ___________________________________
                                           UNITED STATES MAGISTRATE JUDGE
22

23                                                  April 9, 2021
                                           DATED: ___________________________.
24

25

26

27

28
                                                       3
